Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 8, 2019 and February 2, 2021. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both adjacent shafts and shaft walls.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 9-10 and 12-16 are objected to because of the following informalities:  
In claims 9, “the elevator shaft” lacks proper antecedent basis and should read “an elevator shaft”
In claim 10, “the elevator cabins” lacks proper antecedent basis and should read “the plurality of elevator cabins”
In claim 12, “the two wireless communications systems” lacks proper antecedent basis and should read “the at least two wireless communications systems”
In claims 13-15, “the wireless communications systems” lacks proper antecedent basis and should read “the at least two wireless communications systems”
In claim 13, “each wireless communications system” lacks proper antecedent basis and should read “each of the at least two wireless communications systems”
In claim 13, “the use of frequencies” lacks proper antecedent basis and should read “a use of frequencies”
In claim 14, “the cabin” lacks proper antecedent basis and should read “the elevator cabin”
In claims 14-15, “the other” lacks proper antecedent basis and should read “another”
In claim 16, “the shaft” lacks proper antecedent basis and should read “the elevator shaft”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 15 recites the limitation "the two cabin antennae" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the four cabin antennae" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recite the limitation “the two cabin antennae of a first of the communications systems are arranged in such a manner with respect to the two cabin antennae of a second of the communications systems that transitions between two slotted waveguides, which are arranged one behind the other in the direction of travel, are reached in each case by the four cabin antennae at various points in time”. It is unclear what is meant by this limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yumura et al. (US PGPUB 2003/0057030 A1), hereinafter known as Yumura, in view of Berger et al. (DE 102011119351 A1), hereinafter known as Berger.
Regarding claim 9, Yumura teaches (Fig. 1) an elevator system (Fig. 1), comprising: a guide rail (14), an elevator cabin (20) which is configured to move in a direction of travel along the guide rail (14), a cabin control unit (34) disposed on the elevator cabin (20), and a central control unit (32) in communication with the cabin control unit (34) by a wireless communications system, but does not specifically teach wherein the wireless communications system includes a slotted waveguide conductor arrangement installed in the elevator shaft.

    PNG
    media_image1.png
    839
    421
    media_image1.png
    Greyscale

However, Berger teaches a wireless communications system includes a slotted waveguide conductor arrangement (Abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the elevator system of Yumura with Berger to include “a wireless communications system includes a slotted waveguide conductor arrangement,” as taught by Berger, for the purpose of reducing cost and improving compactness while allowing for communication (see also [0009], [0015], [0017], and [0019]).
Regarding claim 10, Yumura further teaches (Fig. 4) including a plurality of guide rails (14) and a plurality of elevator cabins (120 and 121), each of the elevator cabins to move along one or more of the plurality of guide rails (14).
Regarding claim 11, Yumura does not specifically teach wherein the slotted waveguide conductor arrangement includes a slotted waveguide and a cabin antenna, wherein the slotted waveguide comprises a cavity, which extends in the direction of travel, configured to guide electromagnetic waves, wherein the cavity is delimited by side walls that are arranged parallel to the direction of travel, wherein the cabin antenna is installed on the elevator cabin, and wherein the slotted waveguide comprises a passage opening, which extends parallel to the direction of travel, the passage opening configured to receive at least part of the cabin antenna.
However, Berger teaches (Fig. 3) a slotted waveguide conductor (5) arrangement includes a slotted waveguide (5) and a cabin antenna (8), wherein the slotted waveguide (5) comprises a cavity (cavity of 5), which extends in the direction of travel ([0005]), configured to guide electromagnetic waves, wherein the cavity is delimited by side walls (side walls of 5) that are arranged parallel to the direction of travel, wherein the cabin antenna is installed on a cabin ([0005]), and wherein the slotted waveguide comprises a passage opening (opening of 5), which extends parallel to the direction of travel, the passage opening configured to receive at least part of the cabin antenna (8).

    PNG
    media_image2.png
    619
    398
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the elevator system of Yumura with Berger to include “a slotted waveguide conductor arrangement includes a slotted waveguide and a cabin antenna, wherein the slotted waveguide comprises a cavity, which extends in the direction of travel, configured to guide electromagnetic waves, wherein the cavity is delimited by side walls that are arranged parallel to the direction of travel, wherein the cabin antenna is installed on a cabin, and wherein the slotted waveguide comprises a passage opening, which extends parallel to the direction of travel, the passage opening configured to receive at least part of the cabin antenna,” as taught by Berger, for the purpose of reducing cost and improving compactness while allowing for communication (see also [0009], [0015], [0017], and [0019]).
Regarding claim 12, Yumura further teaches (Fig. 1) wherein the central control unit (32) is connected to the cabin control unit (20) by at least two wireless communications systems (50, 36 and 84, 80), wherein the two wireless communications systems (50, 36 and 84, 80) are separate from one another.
Regarding claim 13, Yumura further teaches (Fig. 1) wherein the communications systems each use an air interface (16 and 12) and the air interfaces for each communications system are separated from one another spatially and/or are separated from one another by the use of frequencies which differ from one another
Regarding claim 15, Yumura does not specifically teach wherein, when viewed in the direction of travel, the two cabin antennae of a first of the communications systems are arranged in such a manner with respect to the two cabin antennae of a second of the communications systems that transitions between two slotted waveguides, which are arranged one behind the other in the direction of travel, are reached in each case by the four cabin antennae at various points in time.
However, Berger teaches (Fig. 3) wherein, when viewed in the direction of travel, two cabin antennae (8) of a first of the communications systems are arranged in such a manner with respect to two cabin antennae (8) of a second of the communications systems that transitions between two slotted waveguides, which are arranged one behind the other in the direction of travel, are reached in each case by the four cabin antennae (8) at various points in time.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the elevator system of Yumura with Berger to include “wherein, when viewed in the direction of travel, two cabin antennae of a first of the communications systems are arranged in such a manner with respect to two cabin antennae of a second of the communications systems that transitions between two slotted waveguides, which are arranged one behind the other in the direction of travel, are reached in each case by the four cabin antennae at various points in time,” as taught by Berger, for the purpose of reducing cost and improving compactness while allowing for communication (see also [0009], [0015], [0017], and [0019]).
Regarding claim 18, Yumura further teaches (Fig. 1) wherein the elevator cabin is guided on the guide rail mounted in a rucksack-type manner and/or is driven in a ropeless manner (0029]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yumura in view of Berger as applied to claim 9 above, and in further view of Ansorge et al. (US Patent No. 6089512 A), hereinafter known as Ansorge.
Regarding claim 14, Yumura further teaches (Fig. 1) wherein each of the communications systems comprise at least one shaft antenna (36 and 80) and two cabin antennae (50 and 84), wherein the two cabin antennae (50 and 84) of each of the communications systems are arranged one after the other when viewed in the direction of travel does not specifically teach wherein each of the communications systems comprise at least one shaft antenna, which is installed in the slotted waveguide, and two cabin antennae, which are installed on the cabin and project into said slotted waveguide.
However, Berger teaches (Fig. 3) two cabin antennae (8), which are installed on the cabin and project into said slotted waveguide.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the elevator system of Yumura with Berger to include “two cabin antennae, which are installed on the cabin and project into said slotted waveguide,” as taught by Berger, for the purpose of improving efficiency (see also [0090]).
Yumura in view of Berger does not specifically teach at least one shaft antenna, which is installed in the slotted waveguide.
However, Ansorge teaches (Fig. 1) wherein each of the communications systems (12) comprise at least one shaft antenna (14), which is installed in the slotted waveguide (1).

    PNG
    media_image3.png
    728
    502
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the elevator system of Yumura with Ansorge to include “wherein each of the communications systems comprise at least one shaft antenna, which is installed in the slotted waveguide,” as taught by Ansorge, for the purpose of reducing disturbances and interference (see also col. 3, lines 36-41).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yumura in view of Berger as applied to claim 9 above, and in further view of Holbrooke et al. (US PGPUB 2018/0086353 A1), hereinafter known as Holbrooke.
Regarding claim 16, Yumura does not specifically teach at least one first guide rail which is oriented in a first direction, at least one second guide rail which is oriented in a second direction, the first direction and the second direction having different orientations, and at least one rail segment which is rotatable in relation to the shaft and is transferable between an orientation in the first direction and an orientation in the second direction.
However, Holbrooke teaches (Fig. 4A-4C) at least one first guide rail (405) which is oriented in a first direction, at least one second guide rail (420) which is oriented in a second direction, the first direction and the second direction having different orientations, and at least one rail segment (410) which is rotatable in relation to a shaft and is transferable between an orientation in the first direction and an orientation in the second direction (Fig. 4A-4C).

    PNG
    media_image4.png
    586
    500
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    621
    505
    media_image5.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the elevator system of Yumura with Holbrooke to include “at least one first guide rail which is oriented in a first direction, at least one second guide rail which is oriented in a second direction, the first direction and the second direction having different orientations, and at least one rail segment which is rotatable in relation to a shaft and is transferable between an orientation in the first direction and an orientation in the second direction,” as taught by Holbrooke, for the purpose of improving efficiency (see also [0090]).
Regarding claim 17, Yumura does not specifically teach wherein the first direction is vertical, and the second direction is horizontal.
However, Holbrooke teaches (Fig. 4A-4C) wherein the first direction is vertical, and the second direction is horizontal ([0095]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the elevator system of Yumura with Holbrooke to include “wherein the first direction is vertical, and the second direction is horizontal,” as taught by Holbrooke, for the purpose of improving efficiency (see also [0090]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845